                       IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW MEXICO

LIFE CARE CENTERS OF AMERICA, INC.,

       Plaintiff,

v.                                                                    Civ. No. 18-CV-187-MV

ESTATE OF FANNIE DEAL, Deceased,
by and through Co-Personal Representatives
LORETTA D. HARRISON AND
WISDOMA LIFEWARRIOR,

       Defendants.

                          MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Plaintiff’s Motion to Compel Arbitration

[Doc. 4]. The Court, having considered the motion, briefs, and relevant law, and being otherwise

fully informed, finds that the Motion is well-taken and will be granted.

                                         BACKGROUND

       Plaintiff Life Care Centers of America, Inc. (“LCCA”) is the management company of

Life Care Center of Farmington (“Life Care Center”) where the decedent, Fannie Deal, resided.

Doc. 4 at 1. On May 13, 2015, Ms. Deal was admitted as a resident to the Life Care Center and

placed under Plaintiff’s care. Doc. 4-5 at ¶ 21. In connection with her admission to the Life

Care Center, Ms. Deal’s daughter, Defendant Wisdoma Lifewarrior, signed a Resident

Admission Agreement on behalf of Ms. Deal as her “legal representative.” Doc. 4-3. The

Resident Admission Agreement incorporates “Facility Inserts,” including a Voluntary

Agreement for Arbitration. Id. The Voluntary Agreement for Arbitration (“Arbitration

Agreement”), which Ms. Lifewarrior also signed on May 13, 2015, as Ms. Deal’s “legal

representative,” provides that it is an agreement “to arbitrate any dispute that might arise


                                                 1
                                                   
between Fannie Deal and LCC of Farmington.” Doc. 4-2. The Arbitration Agreement further

provides:

       The parties agree that they shall submit to binding arbitration all disputes against
       each other and their agents, affiliates, governing bodies and employees arising out
       of or in any way related or connected to the Resident’s stay and care provided at
       the Facility, including but not limited to any disputes concerning alleged personal
       injury to the Resident caused by improper or inadequate care, including
       allegations of medical malpractice; any disputes concerning whether any statutory
       provisions relating to the Resident’s rights under New Mexico law were violated;
       and any other dispute under New Mexico or federal law based on contract, tort, or
       statute.

Id.

       Ms. Deal was a resident of the Life Care Center until her death on January 12, 2016.

Doc. 4-5 at ¶ 21. After Ms. Deal’s death, Defendants Loretta D. Harrison and Wisdoma

Lifewarrior, as co-personal representatives of Ms. Deal’s estate, brought a wrongful death action

against Plaintiff in the Eleventh Judicial District Court, San Juan County, New Mexico (“State

Court Action”). Id. In the State Court Action, Defendants allege that Ms. Deal died because of

Plaintiff’s inadequate care and treatment, and bring claims of wrongful death, negligence,

negligence per se, negligent or intentional representations, violation of the New Mexico Unfair

Trade Practices Act (“UPA”), and punitive damages. Id., Ex. 5.

       On February 23, 2018, Plaintiff commenced the instant action in this Court by filing a

Complaint to Compel Arbitration. Doc. 1. In the Complaint, Plaintiff seeks a judgment ordering

Defendants to submit their claims against Plaintiff to arbitration. On February 26, 2018, Plaintiff

filed the instant Motion to Compel Arbitration. Defendants oppose the Motion.

                                      LEGAL STANDARD

       Under Section 4 of the Federal Arbitration Act (“FAA”), “[a] party aggrieved by the

alleged failure, neglect, or refusal of another to arbitrate under a written agreement for arbitration



                                                  2
                                                    
may petition any United States district court [. . .] for an order directing that such arbitration

proceed in the manner provided for in such agreement.” 9 U.S.C. § 4. The FAA provides that a

written agreement requiring arbitration of controversies arising out of a contract “evidencing a

transaction involving commerce [. . .] shall be valid, irrevocable, and enforceable, save upon

such grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2.

Section 2 of the FAA creates a substantive rule applicable in state as well as federal courts.

Southland Corp. v. Keating, 465 U.S. 1, 16 (1984).

       In enacting the FAA, “Congress intended to foreclose state legislative attempts to

undercut the enforceability of arbitration agreements.” Perry v. Thomas, 482 U.S. 483, 489

(1987) (citation and internal quotation marks omitted). There is a clear federal policy of

requiring arbitration unless the agreement to arbitrate is not part of a contract evidencing (1)

interstate commerce or (2) is revocable upon such grounds as exist at law or (3) in equity for the

revocation of any contract. See 9 U.S.C. § 2. Further, the Supreme Court has emphasized the

“fundamental principle that arbitration is a matter of contract[.]” AT&T Mobility LLC v.

Concepcion, 563 U.S. 333, 339 (2011) (internal citation and quotation marks omitted). “In line

with these principles, courts must place arbitration agreements on an equal footing with other

contracts, [. . .] and enforce them according to their terms.” Id. (internal citation and quotation

marks omitted).

        The FAA, however, “was not enacted to force parties to arbitrate in the absence of an

agreement.” Avedon Eng’g, Inc. v. Seatex, 126 F.3d 1279, 1286 (10th Cir. 1997). “Congress’

concern was to enforce private agreements into which parties had entered.” Id. (citations and

internal quotation marks omitted).




                                                   3
                                                    
       Accordingly, “[t]he existence of an agreement to arbitrate is a threshold matter which

must be established before the FAA can be invoked.” Id. at 1287 (citation omitted). The Court

looks “to state law principles of contract formation to tell us whether an agreement to arbitrate

has been reached.” Id. (citation omitted). It is the party seeking judicial enforcement of an

arbitration agreement who bears the burden of persuasion. THI of New Mexico at Hobbs Center,

LLC v. Patton, Civ. No. 11-537 (LH/CG), 2012 WL 112216, *6 (D.N.M. Jan. 3, 2012) (citation

omitted).

                                          DISCUSSION

       Under Section 4 of the FAA, Plaintiff moves to compel Defendants to arbitrate their

claims. Defendants do not dispute that the Arbitration Agreement falls within the scope of the

FAA or that their claims in the State Court Action fall within the scope of the Arbitration

Agreement, but nonetheless argue that they should not be compelled to arbitrate their claims.

Specifically, Defendants argue that the Court should abstain from reaching a decision, that Ms.

Lifewarrior was not authorized to bind Ms. Deal to the Arbitration Agreement, and that the

Arbitration Agreement is unenforceable.

I.     The Court will not Abstain from Exercising Jurisdiction.

       Defendants, for the first time in their Supplemental Memorandum in Response to

Plaintiff’s Motion to Compel Arbitration, [Doc. 25], which the Court considers a reply, argue

that, under the doctrine set forth in Colorado River Water Conservation District v. United States,

424 U.S. 800 (1976), the Court should abstain from exercising jurisdiction over this case. The

Court notes that it was improper for Defendants to raise this new argument in their Supplemental

Memorandum. Plaintiff, however, filed, and the Court granted, Plaintiff’s Unopposed Motion for

Leave to File Supplemental Reply in Support of its Motion to Compel Arbitration, attaching a



                                                 4
                                                   
Supplemental Reply to the Motion [Doc. 26]. Because Plaintiff’s Supplemental Reply responds

to Defendants’ abstention argument, Plaintiff is not prejudiced by the Court’s consideration of

the abstention argument.

       In Colorado River, the Supreme Court announced an abstention doctrine under which a

federal court, for reasons of “wise judicial administration,” may stay or dismiss a federal suit

pending resolution of a parallel state court proceeding. 424 U.S. at 817. The doctrine is

governed by the general principle that “[a]bstention from the exercise of federal jurisdiction is

the exception not the rule[.]” Id. at 813. Declining to exercise jurisdiction based on the Colorado

River doctrine is appropriate only in “exceptional” circumstances. Id. at 818. Accordingly, this

Court’s “task . . . is not to find some substantial reason for the exercise of federal jurisdiction by

the federal court; rather, the task is to ascertain whether there exist exceptional circumstances,

the clearest of justifications, that can suffice under Colorado River to justify the surrender of the

jurisdiction.” Moses H. Cone Mem. Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 25-26 (1983).

       As a threshold issue, the Court must determine whether the state and federal proceedings

at issue are indeed parallel. Fox v. Maulding, 16 F.3d 1079, 1081 (10th Cir. 1994). “Suits are

parallel if substantially the same parties litigate substantially the same issues in different

forums.” Id. The Tenth Circuit has specifically held that in order to determine whether pending

state proceedings are parallel to the federal proceedings, the Court must “examine the state

proceedings as they actually exist.” Id. (emphasis in original).

       If the Court finds that the state and federal proceedings are parallel, “it must then

determine whether deference to state court proceedings is appropriate under the particular

circumstances.” Id. at 1082. In Colorado River, the Supreme Court enumerated a nonexclusive

list of factors to consider in deciding whether “exceptional circumstances” exist: (1) whether



                                                   5
                                                    
either court has assumed jurisdiction over property; (2) the inconvenience of the federal forum;

(3) the desirability of avoiding piecemeal litigation; and (4) the order in which the courts

obtained jurisdiction. Id. (citing Colorado River, 424 U.S. at 818). The Supreme Court discussed

other factors in Moses H. Cone, including whether federal law provides the rule of decision, and

the adequacy of the state court action to protect the federal plaintiff’s rights. Maulding, 6 F.3d at

1082 (citing Moses H. Cone, 460 U.S. at 18 n. 20, 23, 28). Other courts have considered whether

the party opposing abstention has engaged in impermissible forum-shopping. Id.

        No single factor is dispositive, but rather, “[t]he weight to be given to any one factor may

vary greatly from case to case, depending on the particular setting of the case.” Moses H. Cone,

460 U.S. at 16. The Court is cautioned against using the factors as a “mechanical checklist,” and

instead must engage in “a careful balancing of the important factors as they apply in a given

case, with the balance heavily weighted in favor of the exercise of jurisdiction.” Id. Finally, the

Court must resolve any doubt “in favor of exercising federal jurisdiction.” Maulding, 16 F.3d at

1802.

        Here, in a one-paragraph argument, Defendants contend that the State Court Action is

parallel to the instant case. In the State Court Action, Defendants bring claims of wrongful

death, negligence, negligence per se, negligent or intentional representations, violation of the

UPA, and punitive damages. In the instant case, the only issue before the Court is whether

Defendants should be compelled to submit those claims to arbitration. As Defendants note,

however, in the State Court Action, on February 26, 2018, the same date on which Plaintiff filed

the instant motion to compel arbitration, Plaintiff moved in the State Court Action for a

protective order and order to stay all discovery pending a final resolution of the instant matter,

and, in the alternative, requested that the state court enforce the Arbitration Agreement and



                                                  6
                                                   
compel arbitration. Doc. 25-1. On June 21, 2018, the state court ruled on Plaintiff’s motion,

denying it without prejudice to Plaintiff’s right to move to compel arbitration again after

discovery. Doc. 25-2. Accordingly, the same issue – whether the Arbitration Agreement should

be enforced and Defendants compelled to submit their claims to arbitration – is being litigated in

both the state and federal proceedings.

       Plaintiff argues that the litigation of the arbitration issue in both proceedings does not

render the proceedings parallel because Plaintiff moved to compel arbitration in the State Court

Action “only as an alternative to a stay and only to preserve their rights under the newly enacted

state court rule, Rule 1-007.2, which requires parties seeking to compel arbitration to file a

motion to compel no later than ten days after the service of the answer.” Doc. 26 at 4-5. The

Court need not decide whether the proceedings are parallel. Even if the Court were to reach that

conclusion, abstention would be warranted only if, based on an analysis of the Colorado River

factors, exceptional circumstances exist. Defendants present no analysis whatsoever of the

Colorado River factors, and thus provide no basis for the Court to conclude that exceptional

circumstances exist warranting abstention. As explained herein, the Court’s own consideration

of the Colorado River factors demonstrates that abstention is not warranted.

       Because there was no assumption by either the state court or this Court of jurisdiction

over any res or property, or any contention by Defendants that this forum is any less convenient

to the parties than the state forum, the first two factors favor jurisdiction. Moses H. Cone, 460

U.S. at 19-21. The third factor, avoidance of piecemeal litigation, provides little support for

declining to exercise federal jurisdiction. In Moses H. Cone, the Supreme Court considered and

rejected the argument that an arbitration order in federal court would force the parties to resolve

related disputes in different forums. The Supreme Court explained that this “misfortune,



                                                 7
                                                   
however, is not the result of any choice between the federal and state courts; it occurs because

the relevant federal law requires piecemeal resolution when necessary to give effect to an

arbitration agreement.” 460 U.S. at 20 (emphasis in original). Under the FAA, “an arbitration

agreement must be enforced notwithstanding the presence of other persons who are parties to the

underlying dispute but not to the arbitration agreement.” Id. This is true regardless of whether

this Court or the state court decides the question of the enforceability of the Arbitration

Agreement. See id. Although Defendants may be required to “litigate the arbitrability issue in

federal rather than state court, that dispute is easily severable from the merits of the underlying

disputes.” Id. at 20-21. Accordingly, “there is no force here to the consideration that was

paramount in Colorado River itself – the danger of piecemeal litigation.” Id. at 19.

        The fourth factor, the order in which the courts obtained jurisdiction, also weighs against

abstention. By necessity, an action to compel arbitration must follow a refusal by the other party

to arbitrate. Accordingly, Plaintiff could not have moved to compel arbitration until Defendants

first filed their claims against Plaintiff, and then refused to arbitrate them. Further, this factor “is

to be applied in a pragmatic, flexible manner with a view to the realities of the case at hand.” Id.

at 21. Accordingly, “priority should not be measured exclusively by which complaint was filed

first, but rather in terms of how much progress has been made in the two actions.” Id. Here,

Defendants commenced the State Court Action on November 8, 2017, and Plaintiff commenced

the instant action approximately three months later, on February 23, 2018. Three days later, on

February 26, 2018, Plaintiff filed the instant motion to compel. On that same day, Plaintiff filed

a motion in state court to stay the proceedings there pending resolution of the arbitration issue in

this Court, asking only as an alternative that the state court enforce the Arbitration Agreement.




                                                   8
                                                     
While the state court denied Plaintiff’s motion, the state court explicitly made its ruling without

prejudice, indicating that once discovery was undertaken the motion could be renewed.

       Consideration of the additional factor of whether federal law provides the rule of decision

is less clear. As in Moses H. Cone, the basic issue presented in Plaintiff’s federal suit is “the

arbitrability of the dispute” between Plaintiff and Defendants. Id. at 24. “Federal law in terms of

the Arbitration Act governs that issue in either state or federal court.” Id. Because, however, the

federal courts’ jurisdiction to enforce the FAA is concurrent with that of state courts, “the

source-of-law factor has less significance.” Id. at 25. At the same time, at least some of

Defendants’ arguments against enforceability of the Arbitration Agreement, namely that it is

unconscionable and does not bind Defendants, are governed by New Mexico law. The Supreme

Court, however, has indicated that “[a]lthough in some rare circumstances the presence of state-

law issues may weigh in favor of [the surrender of federal jurisdiction], the presence of federal-

law issues must always be a major consideration weighing against surrender.” Id. at 26.

Accordingly, on balance, this factor weighs slightly against abstention.

       The additional factor of the adequacy of the state court action to protect the federal

plaintiff’s rights “presents the strongest basis for abstaining.” PaineWebber, Inc. v. Cohen, 276

F.3d 197, 208 (6th Cir. 2002). “The FAA extends Congress’s legislative authority to the

maximum extent permitted under the Commerce Clause, and is therefore binding on state courts

that interpret contracts involving interstate commerce.” Id. Accordingly, Plaintiff’s rights under

the FAA would be protected in the State Court Action. Id.

       Finally, the additional factor of whether the party opposing abstention has engaged in

impermissible forum-shopping once again points toward exercising federal jurisdiction.

Defendants do not argue, and there is no basis in the record to conclude, that Plaintiff’s filing of



                                                  9
                                                   
the instant action was an impermissible attempt to avoid a state court decision on the

enforceability of the Arbitration Agreement. Indeed, such an argument would be unavailing, as

the FAA specifically provides that any party to an arbitration agreement may file an action in

federal court to compel arbitration. Id. at 203-04. The act of filing an action to compel

arbitration in federal court in compliance with the FAA alone provides no evidence of improper

forum-shopping.

       The above analysis demonstrates that each of the factors, save the adequacy of the state

court proceeding to protect the federal plaintiff’s rights, weighs against abstention. Accordingly,

no “exceptional” circumstances exist to justify abandoning the “virtually unflagging obligation

of the federal courts to exercise the jurisdiction given them.” Colorado River, 424 U.S. at 817.

The Court thus concludes that it should not abstain from exercising jurisdiction over Plaintiff’s

action to compel arbitration.

II.    The FAA’s Interstate Commerce Requirement is Met.

       The FAA applies to arbitration agreements that are part of a written contract “evidencing

a transaction involving interstate commerce.” 9 U.S.C. § 2. Under Section 2, “the word

‘involving,’ like ‘affecting,’ signals an intent to exercise Congress’ commerce power to the full.”

Canyon Sudar Partners, LLC, v Cole, No. 3:10-1001, 2011 WL 1233320, *10 (S.D. W. Va. Mar.

29, 2011) (quoting Allied Bruce Terminix Cos. v. Dobson, 513 U.S. 265, 277 (1995)). The reach

of the FAA thus extends to transactions “in individual cases without showing any specific effect

upon interstate commerce if in the aggregate the economic activity in question would represent a

general practice subject to federal control.” Citizens Bank v. Alafabco Inc., 539 U.S. 52, 56-57

(2003) (citation omitted).




                                                10
                                                  
       Plaintiff asserts that it meets the interstate commerce requirement because the Arbitration

Agreement “involved transactions that involved interstate commerce.” Doc. 4 at 6. In support of

its position, Plaintiff submits a declaration signed by Life Care Center’s Executive Director,

which states that its management company is an out-of-state company and that the facility

received supplies and equipment that were purchased from out-of-state suppliers.

       This Court and other “[c]ourts which have considered similar evidence have found it

sufficient to fulfill the interstate commerce requirement of the FAA.” See THI of New Mexico at

Hobbs Ctr., LLC v. Spradlin, 893 F. Supp. 2d 1172, 1184 (D.N.M. 2012), aff'd, 532 F. App’x

813 (10th Cir. 2013); Cole, 2011 WL 1233320, at *10 (finding interstate commerce requirement

met where nursing home purchased medical supplies, equipment, foodstuffs and cleaning

supplies from out of state vendors, and resident’s care was paid for by federal government)

(citing Triad Health Mgm’t of Ga. III, LLC v. Johnson, 679 S.E.2d 785 (Ga. Ct. App. 2009)

(finding evidence of out of state supply purchases and insurance providers sufficient to show

contract involving interstate commerce); Estate of Ruszala v. Brookdale Living Communities,

Inc., 1 A.3d 806, 817-18 (N.J. Super. 2010) (finding facilities’ purchases of out of state supplies,

food, medicine, and equipment left “little doubt that the residency agreements at issue . . .

involve interstate commerce.”); Owens v. Coosa Valley Health Care, Inc., 890 So.2d 983, 987-

88 (Ala. 2004) (finding testimony that majority of supplies and equipment were purchased by

nursing home from out of state vendors and majority of its payments came from Medicaid and

Medicare was sufficient to show interstate commerce); Rainbow Health Care Center, Inc. v.

Crutcher, No. 07-194, 2008 WL 268321, *5 (N.D. Okla. Jan. 29, 2008) (holding that buying

supplies from out of state vendors, standing alone, is enough to show a contract involving

interstate commerce)); see also Miller v. Cotter, 863 N.E.2d 537, 544 (Mass. 2007)



                                                 11
                                                   
(“[A]ccepting payment from Medicare, a Federal program, . . . constitutes an act of interstate

commerce.”). In light of this authority, in addition to the “broad policy favoring arbitration,”

Cole, 2011 WL 1233320, at *11, the Court finds that the interstate commerce requirement is met

here.

III.    Ms. Deal and Her Estate Are Bound to the Arbitration Agreement Because Ms. Deal
        Was a Third-Party Beneficiary to the Agreement.

        Defendants argue that the Arbitration Agreement is unenforceable because Ms.

Lifewarrior signed it pursuant to a Power of Attorney that did not grant her authority to bind Ms.

Deal to arbitration. Doc. 12 at 4-6. The Court need not determine whether the Power of

Attorney created a valid agency relationship between Ms. Deal and Ms. Lifewarrior, however, as

no such relationship was required to create an enforceable Arbitration Agreement binding Ms.

Deal to its terms. Under New Mexico law, although not a signatory to a contract, a third-party

beneficiary of a contract may be bound by that contract. Fleet Mort. Corp. v. Schuster, 811 P.2d

81, 82 (N.M. 1991). “Whether a party is a third-party beneficiary depends on if the parties to the

contract intended to benefit the third party.” Id. at 83. “Such intent must appear either from the

contract itself or from some evidence that the [third party] is an intended beneficiary.” Id. The

third-party beneficiary doctrine applies to arbitration contracts. See Rivera v. Am. Gen. Fin.

Servs., Inc., 242 P.3d 351, 358 (N.M. Ct. App. 2010) (compelling arbitration pursuant to third-

party beneficiary doctrine), rev’d on other grounds, 259 P.3d 803 (N.M. 2011).

        Here, the undisputed facts establish that Ms. Deal was a third-party beneficiary of the

Resident Admission Agreement, of which the Arbitration Agreement was a part. She was the

named resident to be admitted to the facility. Her care was the essential purpose of the Resident

Admission Agreement. Indeed, in their complaint in the State Court Action, Defendants

acknowledge that because of her condition, Ms. Deal “was dependent on [the Life Care Center]

                                                12
                                                   
for nursing and other healthcare services,” and “was dependent on them for her activities of daily

living.” Doc. 4-5 at ¶¶ 24-25. Ms. Deal obtained the benefits of residency and care at the Life

Center for eight months pursuant to the Resident Admission Agreement. Further, the terms of

the Arbitration Agreement itself state that they “inure to the benefit of and bind . . . the Resident,

his/her successors, assigns, agents, insurers, heirs, trustees and representatives, including the

personal representative or executor of his or her estate.” See Doc. 4-2. Accordingly, Ms. Deal

was a third-party beneficiary of the Arbitration Agreement and, as such, was bound by its terms.

       Defendants, as personal representatives of Ms. Deal’s estate, are equally bound by the

Arbitration Agreement. Under the New Mexico Wrongful Death Act, wrongful death claims are

derivative of a decedent’s rights, and a wrongful death beneficiary has no claim save those

claims that the decedent herself would have had. See Maestas v. Overton, 526 P.2d 203, 204

(N.M. Ct. App. 1974) (“A literal reading of [the Wrongful Death Act] gives the personal

representative a cause of action, only if the decedent would have had one absent death.”), rev'd

on other grounds, 531 P.2d 947 (N.M. 1975). New Mexico courts have continued to characterize

the representative’s rights as being derivative of the decedent’s rights. See Estate of Lajeuenesse

v. Bd. of Regents, 292 P.3d 485, 489 (N.M. Ct. App. 2012) (stating that the Wrongful Death Act

“preserves the rights of action and transmits it to the personal representative” (internal quotation

marks and citation omitted)). Defendants’ claims thus are limited to those that Ms. Deal would

have had if she lived. Because Ms. Deal was bound by the Arbitration Agreement to submit her

claims to arbitration, Defendants, too, are bound to submit their claims to arbitration.

IV.    Defendants Fail to Establish that the Arbitration Agreement is Unenforceable.

       A. References in the Agreement to the American Arbitration Association Do Not
          Render the Agreement Unenforceable.

       The Arbitration Agreement provides that disputes between the parties:

                                                  13
                                                    
       shall be resolved by binding [arbitration] by the American Arbitration
       Association, under the Code of Procedure then in effect. . . . If the American
       Arbitration Association is unwilling or unable to service or the parties mutually
       agree not to utilize the American Arbitration Association for whatever reason,
       then the parties shall mutually agree on some other Alternative Dispute
       Resolution Service or method to administer the binding arbitration proceeding.

Doc. 4-2 at 2. Defendants argue that because the American Arbitration Association (“AAA”)

“stopped administering these disputes,” the Arbitration Agreement’s references to the AAA

render the Arbitration Agreement unenforceable. Doc. 12 at 6. In support of their argument,

Defendants rely solely on Covenant Health & Rehab. of Picayune, LP v. Estate of Moulds ex. rel

Braddock, 14 So.3d 695 (Miss. 2009).

       In Moulds, the parties’ arbitration agreement contained the following provision:

       The Resident and Responsible Party agree that any and all claims, disputes and/or
       controversies between them and the Facility or its Owners, officers, directors or
       employees shall be resolved by binding arbitration administered by the American
       Arbitration Association and its rules and procedures.

Id. at 706. The language of the agreement in Moulds thus “require[d] that the arbitration be

administered by the AAA in accordance with the rules and procedures of that organization.” Id.

at 709. The AAA, however, had previously announced that it would no longer accept “the

administration of cases involving individual patients without a post-dispute agreement to

arbitrate.” Id. at 706. The parties had not entered into any such “post-dispute agreement” to

arbitrate. Id. at 709. Accordingly, the Supreme Court of Mississippi held that the arbitration

agreement was unenforceable because the designated arbitration forum was unavailable. Id.

       In contrast with the arbitration agreement at issue in Moulds, here the Arbitration

Agreement does not require that the arbitration be administered by the AAA in accordance with

its rules. To the contrary, the Arbitration Agreement contains a contingency plan in case the

AAA is unavailable to administer the arbitration. Specifically, the Arbitration Agreement states



                                                14
                                                  
that, “[i]f the American Arbitration Association is unwilling or unable to service” the arbitration,

“then the parties shall mutually agree on some other Alternative Dispute Resolution Service or

method to administer the binding arbitration proceeding.” Unlike the agreement at issue in

Moulds, the Arbitration Agreement here thus provides that a dispute resolution service or method

other than the AAA may be used. It follows that this Court cannot conclude, as did the court in

Moulds, that the designated arbitration forum is unavailable. The references to the AAA thus do

not render the Arbitration Agreement unenforceable.

       B. The Arbitration Agreement’s Provisions Requiring Each Party to Bear Its Own
          Fees and Costs and Disallowing an Award of Exemplary or Punitive Damages
          Contravene New Mexico Statutory Provisions but do not Require Invalidation of
          the Entire Agreement.

       The Arbitration Agreement contains a provision stating that “each party agrees to bear

[its] own attorney fees and costs.” Doc. 4-2. In their Complaint in the State Court Action,

Defendants bring a claim for violation of the UPA (Count V). Doc. 405 at ¶¶ 63-67. The UPA

mandates that a prevailing plaintiff on an UPA claim be awarded attorney’s fees and costs.

NMSA 1978, § 57-12-10(C) (“The court shall award attorney fees and costs to the party

complaining of an unfair or deceptive trade practice or unconscionable trade practice if the party

prevails.”). Defendants argue that, by requiring that each party bear its own fees and costs and

thus effectively prohibiting an award of fees and costs to the prevailing party, the Arbitration

Agreement prevents Defendants “from vindicating their statutory rights in arbitration,” and thus

is unconscionable. Doc. 12 at 7-9.

       The Court finds that the Arbitration Agreement’s bar on awarding fees and costs is

unenforceable as applied to Defendants’ claim under the UPA. “[P]ursuant to the effective

vindication doctrine, courts have refused to enforce arbitration agreements, or terms thereof, if

[they] ‘operate . . . as a prospective waiver of a party’s right to pursue statutory remedies.’”

                                                 15
                                                    
Gorman v. S/W Tax Loans, Inc., No. 14-CV-89, 2015 WL 12751710, at *4 (D.N.M. Mar. 17,

2015) (quoting Am. Exp. Co. v. Italian Colors Rest., 570 U.S. 228, 235 (2013)). Accordingly,

under the effective vindication doctrine, a provision in an arbitration agreement “forbidding the

assertion of certain statutory rights” would be unenforceable. Am. Exp. Co., 570 U.S. at 236.

       Here, while the Arbitration Agreement does not forbid the assertion of Defendants’ rights

under the UPA, by requiring that each party bear its own fees and costs, the Agreement limits

Defendants’ ability to vindicate their rights under the UPA. Gorman, 2015 WL 1275170, at *5.

By effectively prohibiting an award of fees and costs to Defendants, even if they prevail on their

UPA claim, the Arbitration Agreement is “in direct conflict with the statutory remedies available

under the [UPA].” Id. Because enforcement of the provision in the Arbitration Agreement

prohibiting an award of fees and costs thus would prevent Defendants “from obtaining important

statutory remedies should [they] prevail” on their UPA claim, that provision is “unenforceable

under the effective vindication doctrine.” Id.; see also Kristian v. Comcast Corp., 446 F.3d 25,

48 (1st Cir. 2006) (“we conclude that the award of treble damages under the federal antitrust

statutes cannot be waived”); Hadnot v. Bay, Ltd., 344 F.3d 474, 478 (5th Cir. 2003) (holding

unenforceable a contractual provision restricting an arbitrator’s ability to award punitive

damages on a Title VII claim).

       The Arbitration Agreement also contains a provision stating that “the award in arbitration

shall not include any amount for exemplary or punitive damages.” Doc. 4-2 at 2. In their

Complaint in the State Court Action, Defendants bring several tort claims, and seek punitive

damages based on those claims. Doc. 4-5 at ¶¶ 69-72. Under New Mexico statute, “[a]n

arbitrator may award punitive damages or other exemplary relief if such an award is authorized

by law in a civil action involving the same claim and the evidence produced at the hearing



                                                16
                                                   
justifies the award under the legal standards otherwise applicable to the claim.” N.M.S.A. 1978,

§ 44-7A-22(a). By prohibiting the arbitrator from awarding exemplary or punitive damages,

regardless of whether such an award is authorized by law and regardless of whether the evidence

produced during the arbitration hearing justifies such an award, the Arbitration Agreement

contravenes New Mexico statutory law, and thus is unconscionable. See Pyo v. Wicked

Fashions, Inc., Civ. No. 09-2422, 2010 WL 1380982, at *7 (holding unconscionable provision

that precluded arbitrators from awarding punitive damages in light of New Jersey statute

identical to the New Mexico statute at issue here).

       The Court, however, does not agree that, based on the unenforceablity of these discrete

provisions prohibiting awards of fees and costs and punitive or exemplary damages, the entire

Arbitration Agreement unenforceable. The Court notes that the Arbitration Agreement contains

a savings clause that provides that, “[i]n the event that any portion of the Arbitration Agreement

is determined to be invalid or unenforceable, the remainder of this Arbitration Agreement will be

deemed to continue to be binding upon the parties in the same manner as if the invalid or

unenforceable provision were not a part of the Arbitration Agreement.” Doc. 4-2 at 2-3. And

under New Mexico law, “a specific term in an arbitration agreement is independently severable

unless it is ‘central to the arbitration scheme’ such that severance would require ‘substantially

altering the method of dispute resolution contractually agreed on by the parties.’” Gorman, 2015

WL 1275170, at *7 (quoting Rivera v. Am. Gen. Fin. Servs., Inc., 259 P.3d 803, 819 (N.M.

2011)); see also Padilla v. State Farm Mut. Auto. Ins. Co., 68 P.3d 901, 909 (“To avoid the

unconscionable result [of enforcing the provision of the contract that allowed de novo appeal in

contravention of state law], we strike the de novo appeal provision in the contract and leave the




                                                 17
                                                   
remainder of the contract intact. Because the appeal provision is severable from the agreement

to arbitration, the insurance contract now contains a mutual agreement to binding arbitration.).”

       Here, the unenforceable provisions that disallow awards of fees and costs and punitive or

exemplary damages are not “central to the arbitration scheme,” as they do[] not address “the

most important question in an arbitration provision – what claims can and/or must be resolved in

arbitration.” Gorman, 2015 WL 1275170, at *8. The Court finds only two “remedial limitations

to be invalid.” Id. “While important, available remedies are [not] central to the arbitration

scheme.” Id. Further, “severing the invalid terms here does not require complicated ‘judicial

surgery [of] a contract laced with unenforceable terms.’” Id. (quoting Rivera, 259 P.3d at 819).

       To the contrary, by severing the provisions prohibiting the arbitrator from awarding fees

and costs in connection with Defendants’ UPA claim and from awarding punitive or exemplary

damages where such damages are authorized by law in a civil action involving the same claim

and the evidence produced at the hearing justify the award, “the arbitration agreement becomes

‘fair and balanced’ and permits [Defendants] to effectively vindicate [their] statutory rights.” Id.

The Court thus will sever from the Arbitration Agreement the provisions prohibiting the

arbitrator from awarding fees and costs in connection with Defendants’ UPA claim, and from

awarding punitive or exemplary damages where such damages are authorized by law in a civil

action involving the same claim and the evidence produced at the hearing justify the award under

the legal standards otherwise applicable to the claims.

                                          CONCLUSION

       There is no basis for the Court to abstain from exercising jurisdiction over this matter.

Plaintiff has satisfied its burden of establishing an agreement to arbitrate that binds Plaintiff and

Defendants. The interstate commerce requirement of the FAA is met. The Arbitration



                                                 18
                                                    
Agreement is not unconscionable. The provision of the Arbitration Agreement that prohibits an

award of fees and costs in connection with Defendants’ UPA claim, and the provision of the

Arbitration Agreement that prohibits an award of exemplary or punitive damages are

unenforceable and thus shall be severed from the Arbitration Agreement. It is undisputed that all

of Defendants’ claims in the State Court Action fall within the scope of arbitrable claims within

the Arbitration Agreement.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Compel Arbitration [Doc. 4]

is GRANTED, as follows:

       (1) Plaintiff’s request to compel arbitration is GRANTED;

       (2) The Court severs from the Arbitration Agreement the provisions prohibiting the

arbitrator from awarding fees and costs in connection with Defendants’ UPA claim and from

awarding punitive or exemplary damages where such damages are authorized by law in a civil

action involving the same claim and the evidence produced at the hearing justify the award under

the legal standards otherwise applicable to the claims;

       (3) Defendants are ordered to arbitrate the claims asserted against Plaintiff in the State

Court Action, in accordance with the terms of the Arbitration Agreement as modified by this

Memorandum Opinion and Order; and

       (4) This case is therefore DISMISSED.



DATED this 20th day of March 2019.

                                                      ____________________________________
                                                      MARTHA VÁZQUEZ
                                                      UNITED STATES DISTRICT JUDGE




                                                19
                                                   
